Citation Nr: 0512504	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  03-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of skin cancer to include major depression as 
secondary to misdiagnosis of cancer and resulting in 
treatment delay.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of skin cancer to include left ear scar as 
secondary to misdiagnosis of cancer and resulting in 
treatment delay.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran had active service from September 1958 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of skin 
cancer to include major depression and left ear scar 
secondary to misdiagnosis of cancer and resulting in 
treatment delay.  In January 2005, the veteran submitted a 
letter canceling his request for a Travel Board hearing.  No 
further request for hearing was received.  


FINDINGS OF FACT

1.  Medical evidence demonstrates a diagnosis of major 
depression and residual scarring behind the left ear that was 
not present before the paratoid surgery performed by VA in 
June 1993.  

2.  The competent medical evidence demonstrates that VA was 
not at any fault for the veteran's major depression and 
residual scarring behind the left ear as a result of surgical 
treatment for the veteran's skin cancer.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits for depression 
secondary to misdiagnosis of cancer and resulting in 
treatment delay, pursuant to the provisions of 38 U.S.C.A. § 
1151, have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2004).

2.  The criteria for compensation benefits for residual left 
ear scarring secondary to misdiagnosis of cancer and 
resulting in treatment delay, pursuant to the provisions of 
38 U.S.C.A. § 1151, have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.361 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his 38 U.S.C.A. § 1151 claim in a 
December 2003 letter.  The VA fully notified the veteran of 
what is required to substantiate such claims in the letter 
and the December 2002 statement of the case (SOC) and June 
2004 supplemental statement of the case (SSOC).  Together, 
the VCAA letter, SOC, and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The record shows that in May 2001, the 
veteran indicated that he received treatment from a private 
physician, Dr. Taylor.  VA sent the veteran two VA Form 21-
4142 in order to have the veteran provide VA authorization to 
obtain these records, however, the veteran never returned the 
forms.  No other evidence has been identified by the veteran.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous VA 
treatment records and surgical reports, VA examination 
reports dated in 2000 and 2002, and written statements from 
the veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  38 U.S.C.A. § 1151

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service-connected.  
See 38 C.F.R. §§ 3.361, 3.800(a) (2004).

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

Applicable regulation provides that where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability.  38 C.F.R. § 3.361 (2004).  

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

In essence, a claimed disability is a qualifying additional 
disability if such disability was not the result of the 
veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was due to either (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The veteran is asserting a claim under 38 U.S.C.A. § 1151 for 
residuals of skin cancer to include major depression and left 
ear scar secondary to misdiagnosis of cancer and resulting in 
treatment delay.  Specifically, the veteran asserted that the 
above problems are due to misdiagnosis of cancer for a number 
of years before the June 1993 surgery.  The evidence from VA 
records demonstrates that the veteran underwent a surgical 
procedure in June 1993 at the Dallas VAMC for removal of a 
left parotid mass (squamous cell carcinoma).  

The record clearly demonstrates that the veteran has been 
receiving treatment for residual scarring following the 
surgery in 1993 as well as treatment for depression and 
bipolar disorder.  VA psychiatric examination report dated in 
December 2000 indicates that the veteran was diagnosed with 
major depression.  VA scar examination report dated in 
January 2001 indicated that the veteran was diagnosed as 
having scarring following surgery for a mass, apparently 
malignant, behind the left ear.  The scar was well-healed 
with no obvious node noted on examination.  

The above VA medical evidence demonstrates a diagnosis of 
major depression and residual scarring behind the left ear 
that was not present before the paratoid surgery performed by 
VA in June 1993.  It is not entirely clear whether the 
veteran's current psychiatric condition is directly related 
to the treatment of his left scar prior to the June 1993 
surgery, or the surgery itself.  VA psychiatric examination 
report dated in January 2002 noted a diagnosis of bipolar 
disorder alternating with hypomania behavior and depressive 
episodes with prominent anxiety manifestations, but did not 
relate this diagnosis to the veteran's VA medical treatment 
and surgical treatment in June 1993.  Nevertheless, the 
competent medical evidence does not establish that the 
proximate cause of the residual scarring and mental 
disabilities were due to either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the medical or 
surgical treatment, or an event not reasonably foreseeable.

The only medical opinion directly addressing the issue of 
proximate cause is the January 2002 VA medical examination 
report.  The examiner noted in his report that he paid 
special attention to the pathology reports and surgical 
reports.  The examiner indicated that there were some 20 
references in the voluminous records in the veteran's file, 
mostly relating to skin lesions, actinic karetoses, or 
cancers on the ears and in other exposed areas.  The examiner 
noted that one reference included a hospital admission report 
in June 1993 during which time on the veteran underwent a 
left parotidectomy.  According to his experience, the 
examiner indicated that parotid tumors are unique in terms of 
their histologic characteristics, their growth patterns, and 
while not unique, much experience in dealing with parotid 
tumors has taught the medical profession that they are slow 
growing, indolent, and that they progress even though 
malignant by local extension rather than by distant or even 
notable metastasis in most instances. 

The examiner stated that according to a review of the 
veteran's previous statements and according to re-statements 
when this physician examined the veteran in January 2002, the 
veteran emphasized that he had a cancer of the parotid that 
was present for seven years before it was operated on.  
According to the examiner, whether the veteran's statement is 
true or not is moot in terms of practical significance.  
Parotid tumors very rarely metastasize widely, grow slowly, 
can be watched for quite a long time before surgery is 
carried out and, if the surgeons have the experience and the 
judgment to do it, those portions of the facial nerve that 
are properly sacrificed can be replaced.  

Based on a review of the record, the examiner found that 
everything was done correctly by the operating surgeons.  The 
operating surgeons recognized and the pathology confirmed 
that this tumor did involve some nerve branches, especially 
the buccal portion of the left facial nerve.  Consequently, 
the examiner found that exercising what in retrospective 
review appears to be excellent surgical judgment, the 
surgeons took a portion of the greater auricular nerve and 
transplanted it to replace that portion of the facial nerve 
that had to be sacrificed.  As a consequence, instead of 
having a bad result, the veteran had an excellent result and 
now has normal function, which is more or less equal in both 
corners of his mouth.  

According to the examiner, the fact that there was some 
disagreement about the nature of the mass between members of 
the staff prior to the surgery certainly is not any form of 
deviation from standards of care.  It is almost usual.  Once 
the tissue was removed, another element appeared, which may 
possibly have contributed in some way to the notion that 
there was a misdiagnosis.  In this case, the examiner stated 
that the pathologists and their description referred to a 
rather unusual set of histologic findings in which some of 
the basal cells, which are natural in the parotid glandular 
tissue, are involved in adenocarcinoma and that was what this 
veteran had.  The examiner indicated that review indicated 
that if there was any thought that one of the actinic 
keratoses, which had turned to basal cell cancers in other 
areas, was involved with this particular problem, it probably 
was not the case.  In summary, the examiner opined that it 
appeared that the veteran was rigidly fixed in his viewpoint 
that the interval between original presentation and early 
review and subsequent surgery was too long to meet standards 
of care.  According to the examiner, this is very common 
among patients, more common when they get a bad result and, 
as luck would have it, common even sometimes when they get a 
good result as this veteran did. 

In short, the January 2002 VA examiner found no carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA medical or 
surgical treatment or an event not reasonably foreseeable.  
In fact, the examiner found that the disagreement over the 
veteran's condition was normal and the results from the June 
1993 VA surgical care were excellent.  The examiner clearly 
reviewed the veteran's medical history and examined and 
interviewed the veteran regarding his assertions.  His 
opinions are also supported by the medical evidence of 
record.  The post-surgical records showed that the veteran 
tolerated the surgical procedure well and his zygomatic and 
frontal nerves were noted to be functional at the time he 
awoke from surgery.  The Board finds the January 2002 VA 
examination report to be competent medical evidence.  

The Board notes that the record contains references to the 
fact that the veteran received authorized payment of monies 
under the Federal Tort Claim Act (FTCA) for alleged failure 
of the Dallas VA Medical Center to diagnose and treat basal 
cell carcinoma of the left parotid gland.  Receiving payment 
under the FTCA, however, does not establish carelessness, 
negligence, or in fact any element in an 38 U.S.C.A. § 1151 
claim.  The veteran has not provided any competent medical 
evidence in support of his claim.  

The Board acknowledges the veteran's assertion that he 
experiences residuals of skin cancer to include major 
depression and left ear scar secondary to misdiagnosis of 
cancer and resulting in treatment delay.  In fact, the 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is not competent to 
offer medical opinion as to cause or fault of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Based upon the above, the Board finds that the evidence is 
not evenly balanced in this case and concludes that the 
criteria for compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.358 (2004).  


ORDER

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of skin cancer to 
include major depression secondary to misdiagnosis of cancer 
and resulting in treatment delay, is denied.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of skin cancer to 
include left ear scar secondary to misdiagnosis of cancer and 
resulting in treatment delay, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


